DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the limitation of “the cavity as it rocks . . .” lacks antecedent basis and is indefinite.   The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashibu et al. US 8298001 (“Ashibu”).  Regarding claim 10, Ashibu discloses a method of operating an electrical connector, comprising:
	biasing a member 120 comprising a first portion (labeled FP in annotated figure 6 below) and a second portion (outer portion 122, labeled SP below) and a third portion (middle portion 122, labeled TP below) such that the second portion is in a first position (e.g., figure 6) blocking a portion of a slot in a housing for the connector, 
wherein the member is biased by a locking arm 131 passing through the first portion; and
	applying a force (via jig M, see col. 7, line 45 – col. 8, line 15) to the third portion to rock the member such that the second portion moves out of the first position and at least part of the first portion touches the locking arm and causes it to flex.
	To the extent that Ashibu states that the jig M pushes “portions” 122 rather than a single portion 122, such as middle portion 122, it would have been obvious that the jig M could apply force to any one of the portions 122 to move the actuator 120 as opposed to applying the jig M to all three portions 122 simultaneously.  Using the jig on one portion 122, such as the middle portion 122 would have been an obvious matter of user preference.

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale

	Per claim 12, first portion is constrained.  The member has a rotational component to its movement.
	Per claim 13, the method further comprises inserting a flat flexible circuit T1 into the slot; and

Per claim 14, inserting the flat flexible circuit into the slot comprises pressing an edge of the flat flexible circuit against second portion of the member so as to deflect the second portion from the first position (col. 7, lines 1-10).
Allowable Subject Matter
Claims 1-9 and 19-23 are allowable.  Claims 11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833